     Case 3:20-cv-00332-MMD-WGC Document 19 Filed 09/17/20 Page 1 of 7




 I
 2
 3
 4
 5
 6                                      UNITED STATES DISTRICT COURT
                                             DISTRICT OF NEVADA
 1

                                                     )~)
 8                                                            Case #3:20-cv-00332-MMD-WG
     GEORGE WINTERS, an individual,
 9   PEGGY WINTERS, an individual,
                                                              VERnnEDPETDcrONFOR
10                      Plaintiffts),                ~        PERMISSION TO PRACTICE
                                                              IN THIS CASE ONLY BY
11            vs.                                    )        ATIORNEY NOT ADMITTED
     THOR MOTOR COACH, a Delaware                    )        TO THE BAR OF THIS COURT
12   corporation; DEMARTINI RV SALES. an             )        AND DESIGNATION OF
13   unknown California entity; DOES 1 - 10 and      ~        LOCAL COUNSEL
     ROES 1-10, inclusive.                           )
14                                                            FILING FEE IS $250.00
                        Defendant(s).                )
15
16           _ ___,..._Jo_h_n..,D_.~S=ear_-.--_ ___,, Petitioner, respectfully represents to the Court:
                  (name of petitioner)
17
              1.        That Petitioner is an attorney at law and a member of the law firm of
18
                                            Bowman and Brooke LLP
19                                                (firm name)

20    with offices at                          150 South Fifth Street, Suite 3000
                                                       (street address)
21
                        Minneapolis                                Minnesota                     55402
22                        (c1ty)                                    (state)                     {zip code)
23             612-339-8682                      john.sear@bowmanandbrooke.com
       (area cOde+ telephone number)                      (Email address)
24
             2.         That Petitioner has been retained personally or as a member of the law firm by
25
      Thor Motor Coach and DeMartini RV Sales              to provide legal representation in connection with
26                [client(s)]
27    the above-entitled case now pending before this Court.
28                                                                                                        Rev. S/16
     Case 3:20-cv-00332-MMD-WGC Document 19 Filed 09/17/20 Page 2 of 7




              3.     That since     October 25, 1991       • Petitioner has been and presently is a
                                          (date)
 2    member in good standing of the bar or the highest Court of the State of         Minnesota
                                                                                             (state)
 3    where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or
 4    from the clerk of the supreme court or highest admitting court of each state, territory. or insular
 5    possession of the United States in which the applicant has been admitted to practice law certifying
 6    the applicant's membership therein is in good standing.
 7           4.      That Petitioner was admitted to practice before the following United States District
 8    Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts
 9    of other States on the dates indicated for each, and that Petitioner is presently a member in good
10    standing of the bars of said Courts.
11                           Court                             Date Admitted              Bar Number
      North Dakota                                            4122199                 05679
12    South Dakota                                            7118/16                 4743
      USDC Arkansas (Eastern District)                        6/6100
13    USDC Colorado                                           8/19/ll
14    USDC Indiana (Northern District}                        I/28115
15    USDC Michigan (Western District)                        2125110
      OSDC Wisconsin (Eastern District)                       515195
16    USDC Wisconsin (Western District)                       10/10/05

17    7th Circuit Court of Appeals                            7/27/07
      8th Circuit Court of Appeals                            10/21/08
18    lOth Circuit Court ofA.weaJs                            4/26111
19
             5.      That there are or have been no disciplinary proceedings instituted against petitioner,
20
      nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
21
      or administrative body, or any resignation or termination in order to avoid disciplinary or
22
      disbarment proceedings, except as described in detail below:
23
      (State "none" if Petitioner has no disciplinary proceedings, etc.)
24    None
25
26
27
28                                                      2                                              Rev. S/16
     Case 3:20-cv-00332-MMD-WGC Document 19 Filed 09/17/20 Page 3 of 7




1             6.       That Petitioner has never been denied admission to the State Bar of Nevada. (Give
2      particulars if ever denied admission):
3      (State "none,. if Petitioner has never been denied admission.)
       None
4
5
6              7.      That Petitioner is a member of good standing in the following Bar Associations.
7      (State "none" if Petitioner is not a member of other Bar Associations.)
       None
8
9
10             8.      Petitioner has filed application(s) to appear as counsel under Local Rule IA 11-2
IJ     (formerly LR IA 10-2) during the past three (3) years in the following   matters: {State "none" if no applications.)
12     Date of Application             Cause                         Title of Court                   Was Application
                                                                 Administrative Body                    Granted or
13                                                                 or Arbitrator                          Denied

14      02/04/19                  2: 18-cv-0 1628          USDC Nevada                                Granted
       -------------------------------------
15
16
17
18
19                       (If necessary, please attach a statement of additional applications)
20             9.       Petitioner consents to the jurisdiction of the courts and disciplinary boards of the
21      State of Nevada with respect to the law of this state governing the conduct of attorneys to the same
22      extent as a member of the State Bar of Nevada.
23              10.     Petitioner agrees to comply with the standards of professional conduct required of
24      the members of the bar of this court.
25              l I.    Petitioner has disclosed in writing to the client that the applicant is not admitted to
26      practice in this jurisdiction and that the client has consented to such representation.
27
28                                                          3                                                     Rev. 5/16
     Case 3:20-cv-00332-MMD-WGC Document 19 Filed 09/17/20 Page 4 of 7




                That Petitioner respectfully prays that Pe · ·oner be admitted to practice before this Court
 2     FOR THE PURPOSES OF THIS CASE ONLY,
 3
 4
       STATE OF              Minnesota             )
 5
 6
       COUNIT OF                Hennepin           ~
 7                                                                                                 says:
 8
 9

10     Subscribed and sworn to before me this
11
       _l...;O..;;.;th.;__.__day of September             , 2020
12
13
14
IS
16                        DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                           THE BAR OF THIS COURT AND CONSENT THERETO.
17
                Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
18
       believes it to be in the best interests of the client(s) to designate           Janice Jensen
I9                                                                                 (name of local counsel)
       Attorney at Law, member of the State ofNevada and previously admitted to practice before the
20
       above-entitled Court as associate resident counsel in this action. The address and email address of
21
       said designated Nevada counsel is:
22
23                                              9790 Gateway Drive, Suite 200
                                                        (street address)
24
                               Reno                                      Nevada                       89521
25                           (dty)                                       (state)                     (zip code)
26                775-322-1170                            jjensen~laxalt-nomura.com
        (area code +telephone number)                            ( mail address)
27
28                                                           4                                               Rev. ~/16
     Case 3:20-cv-00332-MMD-WGC Document 19 Filed 09/17/20 Page 5 of 7




        By this designation the petitioner and undersigned party(ies) agree that this designation constitutes
2       agreement and authorization for the designated resident admitted counsel to sign stipulations
3       binding on all of us.
4

 5                 APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL
 6
 7             The undersigned party(ies) appoint(s)                 Janice Jensen                      as
                                                              (name of local counsel)
 8      his/her/their Designated Resident Nevada Counsel in this case.
 9
10
                                              (party's signature)
11
12

13
                                              CP
14
15                                             owti({R_ iJEMJcr£.:-h'i.li tf. tJ sAlts
                                              (type or print party name, title)
16
17                                CONSENT OF DESIGNEE
                The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
18
19

20
21

22
23
        APPROVED:
24
                    17th
        Dated: this _ _ day of _September
                                _ _ _ _ _-' 20 20 .
25
26
        UNITED STATES DISTRICT JUDGE
27
28                                                        5                                          Rev. 5116
                          Case 3:20-cv-00332-MMD-WGC Document 19 Filed 09/17/20 Page 6 of 7




                                                             CERTIFICATE OF SERVICE
                     1

                     2            Pursuant to FRCP 5(b) and Section IV of the District of Nevada Electronic Filing

                     3     Procedures, I hereby certify that I am an employee of LAXALT & NOMURA, LTD., and that I

                     4     caused to be served a true and correct copy of the foregoing document by E-Service by filing the
                     5
                           foregoing with the Clerk of Court using the CM/ECF system, which will electronically mail the
                     6
                           filing to the following email addresses:
                     7
                           Mark Forsberg, Esq., NSB 4265
                     8     Rick Oshinski, Esq., NSB 4127
                     9
                           OSHINSKI & FORSBERG, LTD.
                           504 E. Musser Street, Suite 202
                     10    Carson City, NV 89701
                           T 775-301-4250
                     11    F 775-301-4251
                           Mark@oshinskiforsberg.com
                     12
                           Rick@oshinskiforsberg.com
                     13
                           Attorneys for Plaintiffs
                     14

                     15           DATED this 16th day of September, 2020.
                     16

                     17

                     18                                                               /s/ Laurie Pieratt
                                                                                      LAURIE PIERATT
                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
LAXALT & NOMURA.
ATTORNEYS AT LAW
9790 GATEWAY DRIVE
SUITE 200
RENO, NEVADA 89521
   Case
   Case 3:20-cv-00332-MMD-WGC
        3:20-cv-00332-MMD-WGC Document
                              Document 19
                                       18 Filed
                                          Filed 09/17/20
                                                09/16/20 Page
                                                         Page 7
                                                              7 of
                                                                of 7
                                                                   7




                        STATE OF MINNESOTA
                         IN SUPREME COURT
                                Certificate ofGood Standing



This is to certifY that the following lawyer is in good standing.


                                         JOHN DAVID SEAR




was duly admitted to practice as a lawyer and counselor at law in all the courts of this state on



                                        October25, 1991



Given under my hand and seal of1his court on

                                         June 30, 2020



                                                                             Emily J. Eschweiler, Director
                                                                             Office of Lawyer Registration
